Approved:

 

he a
SAMUEL /ADELSBERG
Assistant United States Attorney

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

om nn AYA
Memag eC]
SEALED COMPLAINT

Be ee RR Re ee ee KU UK UK CUE

UNITED STATES OF AMERICA
Violation of 18 U.S.C.

- Ve. - 8 875(c)

BRENDAN VAUGHAN, COUNTY OF OFFENSE:
ORANGE
Defendant.

SOUTHERN DISTRICT OF NEW YORK, 388.:

MELISSA ZACHARIADES, being duly sworn, deposes and
says that she is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE
{Threatening Interstate Communications)

1, On or about May 31, 2018, in the Southern
District of New York and elsewhere, BRENDAN VAUGHAN, the
defendant, knowingly transmitted in interstate and foreign
commerce a communication containing a threat to injure the
person of another, to wit, VAUGHAN sent threatening messages to
another individual (“Victim-1") about a school shooting.

(Title 18, United States Code, Section 875({(a).)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

2, I am a Special Agent with the FBI, and I have
been involved in the investigation of BRENDAN VAUGHAN, the
defendant. This affidavit is based upon my personal
participation in the investigation of this matter, my
conversations with law enforcement officers, witnesses, and

 
others, as well as my examination of reports, and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
of the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

THE INVESTIGATION

3. Since at least May 2018, I have been involved in
an investigation of the conduct of BRENDAN VAUGHAN, the
defendant, an 18-year-old student at a particular high school in
Orange County, New York (the “High School”). Based on my
involvement in the investigation, my discussions with various
victims and law enforcement officials, and my review of
VAUGHAN’s social media accounts, I have learned the following.

4. On or about May 11, 2018, I spoke with a
detective (“Detective-1") from a local police department in
Orange County (the “PD”). Detective-1 told me that on or about

May 10, 2018, a PD officer (“Officer~-1") received information
from the parent of a student at the High School. The parent
expressed concern regarding messages sent via a particular
messaging application (“Application-1”) that the parent’s child,
Victim-1l-and other students from the High School in the same
group chat—had received the previous evening, May 9, 2018 (the
“May 9 Messages”). Specifically, the parent explained that
Victim-1’s classmate, BRENDAN VAUGHAN, the defendant, wrote the
following messages to the group chat while using a particular
Application-1 account (the “Vaughan Application-1 Account”):

. “I need to ask everyone in the chat a complete
hypolatical [sic] question.”
. “TE my dumb friend left a note in the school

bathroom saying he was going to shoot the school
up what do you think the result would be. And he
left it where someone would see it”

“It's a prank”

“The kid would”

“Na my £riend wants to do it on his last day
since he’s a senior”

° *T'11 tell u the name he was planning on typing
the note and wearing gloves so they can’t get his
fingerprints on it and going into the bathroom
next to a picture of Dylan Klebold and Eric-

 
Harris on the last day just to see what would
happened”?

5. Also on or about May 11, 2018, I learned from
Detective-1 that Detective-1 conducted a voluntary interview of
BRENDAN VAUGHAN, the defendant, at the PD on or about May 10,
2018. Detective-1 showed VAUGHAN a copy of the May 9 Messages.
VAUGHAN identified the Vaughan Application-1 Account as his own
and stated that he wrote and sent the May 9 Messages. In
addition, VAUGHAN stated that he owned two Instagram accounts,
including one with the user ID “ericharris5” and an account
profile stating: “Columbine High School ‘1999, Me and Dylan VS
{World Symbol].” Based on my training and experience, the
username and account profile appear to be a reference to the
1999 shooting at Columbine High School. See supra n.1. During
the interview, Detective-1 asked VAUGHAN if he wished to hurt a
specific individual, to which VAUGHAN replied that he wanted to
physically hold a particular High School student (“Victim-2”) up
to a window and use Victim-2 as a human shield.

6. On or about May 19, 2018, I reviewed postings
from the Vaughan Application-1 Account, and learned that on the
same day, BRENDAN VAUGHAN, the defendant, posted a phetograph of
a television displaying CNN coverage of the May 18, 2018 school
shooting in Sante Fe, Texas. The posting included the text
“This is why you don’t bully folks.”

7. On or about May 20, 2018, I conducted a voluntary
interview of BRENDAN VAUGHAN, the defendant, at a residence in
Orange County, New York (“Residence-1"), at which VAUGHAN

resides with his parents. VAUGHAN and his parents consented in
writing to a search of VAUGHAN’s iPhone (“the VAUGHAN iPhone”},
and VAUGHAN provided written consent to search his rooms in
Residence-1.

8. Also on or about May 20, 2018, I preliminarily
reviewed the contents of the VAUGHAN iPhone, including his
Google search history, and observed the following search
queries:

. “Sutherland Springs church shooting”

 

1 Based on my review of open-source materials, I am aware that Eric
Harris and Dylan Klebold carried out the Columbine High School
shooting on April 20, 1999,

 

 
“Mass shootings in the United States”
*List of shootings in Texas”
“shootings in texas”

“mass shootings in America”

“sante fe texas”

“Sante Fe High School” (Texas)

“Pipe bombs” (10 separate searches)
“At least one dead after graduation shooting in
GE"

“texas shootings” (9 searches)
“Thurston High School shooting”
“School shooter 15 year old 1998”
“School shooter 15 year old”

“School shooter khip kindful’”

9. On or about June 2, 2018, I interviewed Victim-1.
Victim-1 advised me of a private message exchange on
Application-1 between her and BRENDAN VAUGHAN, the defendant, on
or about May 31, 2018 (the “May 31 Messages”), as follows:

VAUGHAN: “Wat would u do if someone shot up the school
tommorow [sic] ?”

Victim-1: “Omg”

VAUGHAN: “I’m just curious”

VAUGHAN: [Attached a photograph displaying what |
appeared to be a black shotgun laying on top of a
camouflage vest with ammunition pouches, a Kevlar
helmet, and a box of slug ammunition].

Victim-1: “Now tell me the name of the kid”
VAUGHAN: “I'd rather not”

VAUGHAN: “You have a class with this person that is
all E will say”

Victim-1: “No”

VAUGHAN: “I'm surprised”

Victim-1: “His full name”

VAUGHAN: “Rick W Weston’?

VAUGHAN: “I need a gun”

Victim-1: “It was good”

Victim-L: “What u need a gun for?”

Victim-1: “U don’t need one”

 

 

 

2 “Rick W Weston” does not appear to be a student at the High
School. Additionally, the investigation has not revealed that an
individual with this name poses any threat.
10. During the June 2 interview, Victim-1 also stated
that Victim-1 took screenshots of the May 31 Messages and that
Victim-1 understood BRENDAN VAUGHAN, the defendant, to be
communicating a threat of violence. I reviewed copies of these
messages. Victim-1 stated that, after Victim-1 had taken the
screenshots, VAUGHAN asked why Victim-1 had done so and also
asked Victim-1 “not to go to the cops.”? Victim-1 further
stated that Victim-1 was afraid of VAUGHAN because he might
retaliate against Victim-1 and because Victim-1 thought VAUGHAN
might harm their fellow classmates.*

IL. On or about June 3, 2018, the PD and FBI executed
a search warrant at Residence-1 {the “June 3 Search”), and
found, among other things, notes that appeared to have been
handwritten by BRENDAN VAUGHAN, the defendant, including the
following®:

° “Monday. Hello, Today marks the two week notice
of my revenge. Wheter This event is up to FATE
and happens these next two weeks. I'’11 elaborate
on what my revenge is and why and how tomorrow.”

° “fDated May 25, 2018] In a little over a week

week from today I will get my Revenge. There is
many factors in whether how this will all go down
its up to FATE. I have been a Victim of this
fucked up system but I will take control and get
my revenge. Love VEB"”

* “Today is one week. one more week until my
revenge. I was thinking, why am I so unlucky,
does God hate me because I was concieved if so
fuck him. One two week. Love Veb. KILLER”

 

3 Based on my training and experience, I know that when a user
takes a screenshot of any communication inside of Application-1I,
Application-1 notifies the owner of said post and/or photograph.

4 Based on my conversations with Victim-1i, I understand that
Victim-1 only captured screenshots of some of Victim-l's
communications with VAUGHAN on May 31, 2018, since, among other
things, Victim-1 was scared of VAUGHAN and did not want him to see
Victim-1 taking more screenshots.

5 The errors, strike-throughs, and capitalization from the
handwritten notes is presented verbatim.

 
° “Top 5 Fav (MS(PS) 1) Eric Harris 2) Dylan
Klebold 3) Nikolas Cruz 4) Adam Lanza 5) Randy
StaiR”®

12. The following items, among other things, were
also seized during the June 3 Search:

. a book titled “Boston Marathon Bombing” with a
bookmark placed on a section titled “Making A
Plan”;

° a diagram sketch of a chair titled “Classroom
Chair Measurements”; and

« a diagram sketch of what appears to be a
classroom (the “Classroom Sketch”) with various
items labeled, including “Computers,” “Door,”
“Techer Desk,” “Me” and “Him.” On the back of

the Classroom Sketch, BRENDAN VAUGHAN, the
defendant, appeared to have written the names of
some students in his grade in the High School
{the “Listed Students”).

13. Gocal authorities arrested BRENDAN VAUGHAN, the
defendant, during the June 3 Search. After his arrest, VAUGHAN
stated to a law enforcement officer, among other things, that
VAUGHAN'’s “plan was to follow [a particular student] into his
classroom and kick all the girls out and put all the boys
against the windows so I can’t get shot by the police, then kill
him.”

44. On or about June 6, 2018, a neighbor of VAUGHAN’s
(“Neighbor-1”) told PD officers that Neighbor-1 had heard what
sounded like explosions near Residence~1l on or about June 1,
2018. I interviewed Neighbor-1 later that day. Neighbor-1i told
me that Neighbor-1 had heard six to eight small explosions
starting at approximately 10:00 or 11:00 a.m. on or about June
1, 2018. Neighbor-1 also stated that Neighbor~-1 has experience
with firearms and did not think that the explosions were
discharges from a gun.

 

6 Based on my review of open-source materials, I know that each of
these individuals committed or is accused of having committed a
mass shooting.

 

 
15. Also on or about June 6, 2018, Detective-2
interviewed a student who attends the High School (“Student-17).
Student-1 stated, in sum and substance, that Student-1 was a
friend of BRENDAN VAUGHAN, the defendant. Student-1 said that
VAUGHAN had asked Student~-1 a few weeks earlier how “IEDs”
(improvised explosive devices) are made and how C4 works.’
According to Detective-2, Student-1 told VAUGHAN that IEDs can
be made out of soda cans and other items. Student-1 further
Stated that VAUGHAN had asked him on multiple occasions to
identify the date of the last day of school.

16. On or about June 7, 2018, the PD, along with the
FBI, executed another search warrant at Residence-1, during
which law enforcement officers recovered from Residence-1’s
backyard, among other things, an empty beer can that appeared to
be punctured and charred from the inside.* As noted above, see
supra § 15, Student-1 reported telling VAUGHAN that IEDs could
be constructed from soda cans.

17. On or about July 4, 2018, I reviewed digital
evidence from the VAUGHAN iPhone.’ Among other things, a
computer forensics search revealed that, on or about May 30,
2018-the day before he transmitted the May 31 Messages—VAUGHAN
searched “nikolas cruz”!° on Google and then accessed the
webpages for two videos on YouTube. One of the videos is an
interview with Sky Bouche! in which Bouche indicated that he
obtained the weapons for the Forest High School shooting from
armslist.com.!2 Approximately three minutes later, VAUGHAN
entered the URL “armslosted.com” into an internet search engine.

 

7 Based on my training and experience, I know that C4 is a high-
yield chemical explosive.

® The beer can subsequently tested negative for explosives residue.

° The cellphone was seized during the June 3, 2018 search of
Residence-1 and searched pursuant to a search warrant.

10 Nikolas Cruz carried out the shooting at Marjory Stoneman Douglas
High School in Parkland, Florida, on February 14, 2018.

11 Sky Bouche carried out the shooting at Forest High School in
Ocala, Florida, on April 20, 2018.

12 Armslist.com is a website that allows users to buy, sell, and
trade firearms.

 
Shortly thereafter, VAUGHAN entered the URL armslist.com in his
web browser and accessed the armslist.com webpage. VAUGHAN
acknowledged that he was at least 18 years of age, and then,
after limiting his search queries to New York listings, he
clicked on a classified advertisement for a Smith and Wesson
“MP15" that was being sold by a seller in Syracuse, New York .14

18. On or about August 8, 2018, I reviewed postings
from the Vaughan Application-1.Account and learned that on or
about August 7, 2018, the account’s user (who appears to be
BRENDAN VAUGHAN, the defendant, see supra 4 5) had posted the
text "I regret nothing".

19. On or about August 11, 2018, I reviewed postings
from the Vaughan Application-1 Account and learned that on or
about August 11, 2018, the account's user (who appears to be
BRENDAN VAUGHAN, the defendant, see supra { 5) had posted a
graphic that included the text "The 845"#4 and a series of gun
and bomb emojis.15 Specifically, VAUGHAN posted 15 gun emojis
and 15 bomb emojis in the graphic.

20. On or about August 13, 2018, I reviewed postings
from the VAUGHAN Application-1 Account and learned that on or
about August 13, 2018, the account’s user (who appears to be
BRENDAN VAUGHAN, the defendant, see supra § 5) posted on his
account a video depicting what appeared to be a red plastic gas
container and then panning over what appeared to be pool
chemicals. He included the following emojis (in brackets) and
text: “[smiley face emoji] Plans [smiley face emoji] bang.bang.”

 

13 M&P15 is an AR-15 style semiautomatic rifle produced by the gun
manufacturer Smith and Wesson.

14 “g45" is the designated area code for the Hudson Valley, New
York region.

15 An emoji ig a small digital image or icon used to express an
idea or emotion in an electronic communication.

 

 
WHEREFORE deponent p
arrest of BRENDAN VAUGHAN, the
imprisoned, or bailed, as the

Sworn to before me this
19th day of November 2018

} te
ee A

an
(OV ttettB) 4F) in a

rays that a warrant issue for the
defendant, and that VAUGHAN be
case may be.

MELISSA ZACHARTADES
Special Agent
Federal Bureau of Investigation

   
 

 

HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
